t c summary opinion united_states tax_court al c and yelena alexander petitioners v commissioner of internal revenue respondent docket no 943-10s filed date raymond h siderius for petitioners melanie e senick for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case petitioners received a notice_of_deficiency for and in which respondent determined deficiencies in income taxes of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioners may exclude from gross_income the receipt of certain payments as foster_care_payments under sec_131 we hold that they may not whether petitioners are entitled to unreimbursed employee business_expenses in an amount greater than that allowed or conceded by respondent we hold that petitioners are so entitled for but not otherwise whether petitioners are liable for the accuracy-related_penalties under sec_6662 we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of washington when the petition was filed at all times relevant mrs alexander was an elementary_school teacher and mr alexander was a high school math and physics teacher during each of the years in issue in addition to his teaching position mr alexander was also a judo instructor in mr alexander participated in the national board certified teacher process although mr alexander was not successful in his bid for national certification at that time he paid an assessment fee of dollar_figure as a result of this pursuit during each of the years in issue mr alexander’s parents konstantin and tatiana lived in petitioners’ home petitioners were qualified_individual providers for the washington state department of social and health services dshs and provided services for konstantin and tatiana under the washington state medicaid personal care mpc program the dshs employment guide for individual providers states that the person you provide services for is referred to as your employer the employment guide further states that the tasks you will do for your employer support his or her well-being and help him or her continue to live as independently as possible at home the employer is a client of dshs and dshs coordinates and pays for the services of the individual provider at the end of each month petitioners were required to submit timesheets to the services petitioners provided to konstantin and tatiana were nonmedical and included assistance with daily living activities such as eating bathing transfer ie moving from a bed to a chair bed mobility ie position locomotion ie walking or moving around medication management and assistance with using the toilet dshs for the services provided to mr alexander’s parents during that month the employment guide states that if an individual provider wants federal_income_tax withheld the individual provider must submit a form_w-4 employee’s withholding allowance certificate to dshs a dshs case manager is assigned to inter alia assist dshs clients with developing a plan of care that documents the client’s choice of services and qualified providers konstantin’s case manager dakarie johndro ms johndro stated that the mpc program is an in-home program designed to help clients remain as independent as possible so they can avoid a nursing home ms johndro also stated that case managers do not interview the potential individual providers because the case managers are not the ones hiring the individual providers but rather the clients hire the individual providers ms johndro’s assessment report for konstantin dated date indicates that konstantin was informed of the settings in which he can receive care and he continues to choose independent living without hour care furthermore ms johndro stated that konstantin was not placed in petitioners’ home by dshs there is a dearth of evidence regarding tatiana in the record however the parties proceeded on the basis that ms johndro is the case manager for tatiana and that the facts regarding konstantin are equally applicable to tatiana for and petitioners received forms w-2 wage and tax statement from dshs of dollar_figure dollar_figure and dollar_figure respectively all of the forms w-2 from dshs reflected withholding for social_security and medicare taxes but none reflected any federal_income_tax withholding for each of the years at issue petitioners included the amount reflected on the forms w-2 in gross_income but then deducted the full amount on line of their tax_return claiming that the amount was excludable from gross_income pursuant to sec_131 for and petitioners deducted amounts on schedule a itemized_deductions for unreimbursed employee business_expenses of dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent disallowed the exclusions from income pursuant to sec_131 and most of the deductions claimed for unreimbursed employee business_expenses respondent also determined that petitioners are liable for the accuracy-related_penalties under sec_6662 for petitioners actually received dollar_figure but only reported dollar_figure in their gross_income petitioners however excluded dollar_figure on line of their return nonetheless the discrepancy in these amounts is not at issue in this case discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioners have not alleged that sec_7491 applies nor did they introduce a sufficiency of evidence to invoke that section therefore the burden_of_proof remains on petitioners exclusions and deductions are a matter of legislative grace and are narrowly construed 503_us_79 292_us_435 consequently the taxpayer bears the burden of proving that he or she is entitled to any deduction or exclusion claimed 319_us_590 b qualified_foster_care_payments sec_61 provides generally that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 sec_61 specifically includes compensation_for services sec_131 provides that gross_income shall not include qualified_foster_care_payments a qualified_foster_care_payment as described in sec_131 is any amount a which is paid by-- i a state or political_subdivision thereof or ii a qualified_foster_care_placement_agency and b which is-- i paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider’s home or ii a difficulty of care payment as relevant herein a qualified_foster_individual is described in sec_131 as any individual living in a foster family home in which the individual was placed by an agency of a state or a political_subdivision thereof sec_131 the amounts at issue can be qualified_foster_care_payments only if they were paid to petitioners as foster care providers for qualified foster individuals see sec_131 to difficulty_of_care_payments as described in sec_131 are not at issue in this case be qualified foster individuals mr alexander’s parents must live in a foster family home and have been placed by an agency of the state or political_subdivision thereof in the foster family home see sec_131 foster family home first neither sec_131 nor its legislative_history defines foster family home and there are no regulations addressing this statute under washington state law a foster family home is an agency which regularly provides care on a twenty- four hour basis to one or more children expectant mothers or persons with developmental disabilities in the family abode of the person or persons under whose direct care and supervision the child expectant mother or person with a developmental disability is placed wash rev code ann sec_74 e west supp petitioners have not demonstrated that they operated a foster family home within the meaning of wash rev code ann sec_74 e under washington state law an adult family home is a residential home in which a person or persons provide personal care special care room and board to more than one but not more than six adults who are not related by blood or marriage to the person or persons providing the services wash rev code ann sec west supp regardless of whether an adult family home is a foster family home under sec_131 petitioners are related to mr alexander’s parents thus petitioners’ home does not qualify as an adult family home under wash rev code ann sec in addition the mpc program in which mr alexander’s parents participated is an in-home program designed to help clients remain as independent as possible and to avoid a nursing home ms johndro the case manager indicated in her assessment report for konstantin that he chose independent living without hour care thus the mpc program treated petitioners’ home as mr alexander’s parents’ home as opposed to a foster family home in sum petitioners have not shown that they operated a foster family home within the meaning of sec_131 placed by a state_agency second the qualified_foster_individual must be placed by an agency of a state or a political_subdivision thereof sec_131 as a general matter if the language of a statute is unambiguous on its face we apply the statute in accordance with its terms without resort to extrinsic interpretive aids such as legislative_history see eg 124_tc_1 affd 435_f3d_555 5th cir see also micorescu v commissioner tcmemo_1998_398 stating that the intent of congress as expressed in the pertinent legislative_history comports with the plain meaning of the language in sec_131 as previously stated the mpc program in which mr alexander’s parents participated is an in-home program designed to help clients remain as independent as possible ms johndro stated that mr alexander’s parents were not placed in petitioners’ home by dshs and her assessment report for konstantin further states that konstantin continues to choose independent living without hour care finally ms johndro stated and the individual provider employment guide also states that an employer-employee relationship was established when mr alexander’s parents selected petitioners to be their individual providers hence mr alexander’s parents were not placed by an agency of a state or a political_subdivision thereof in petitioners’ home within the meaning of sec_131 because petitioners did not operate a foster family home and because konstantin and tatiana were not placed by an agency of the state in petitioners’ home mr alexander’s parents are not qualified foster individuals although we commend petitioners for the support and compassion they have shown mr alexander’s parents we cannot grant them the relief they seek accordingly we hold that petitioners are not entitled to exclude from gross_income the receipt of payments under washington’s mpc program as foster_care_payments under sec_131 for the years at issue c unreimbursed employee business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 and an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir on the other hand sec_262 generally disallows a deduction for personal living or family expenditures respondent has allowed or conceded that petitioners are entitled to deduct unreimbursed employee business_expenses for and of dollar_figure dollar_figure and dollar_figure respectively for each year respondent allowed or conceded dollar_figure for union dues and dollar_figure for mileage for respondent also continued petitioners have demonstrated that they are entitled to an additional deduction for of dollar_figure for mr alexander’s original national board certified teacher certification process beyond this additional deduction for petitioners have not established that they are entitled to unreimbursed employee business_expenses in any greater amounts thus we hold that petitioners are entitled to an additional deduction of dollar_figure for unreimbursed employee business_expenses for but are not otherwise entitled to deductions for unreimbursed employee business in excess of the amounts previously allowed or conceded by respondent for any of the years in issue d sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec continued allowed or conceded dollar_figure for airfare and car rental for mr alexander’s ap institute training in honolulu hi and dollar_figure for airfare for mr alexander’s travel for judo for respondent also allowed or conceded dollar_figure for mr alexander’s national board certified teacher retake process fees for respondent also allowed or conceded dollar_figure for airfare and car rental for mr alexander’s ap international institute in honolulu hi and dollar_figure for airfare related to mr alexander’s travel for judo c negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for such year id with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite respondent determined the accuracy-related_penalties only on the disallowance of petitioners’ deductions for unreimbursed employee business_expenses respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioners failed to properly substantiate the disallowed items see sec_1_6662-3 income_tax regs petitioners have not met their burden of persuasion with respect to reasonable_cause and good_faith thus on the record before us we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 on that part of the underpayment for each year attributable to disallowed deductions for unreimbursed employee business_expenses conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein to reflect the foregoing decision will be entered under rule at trial petitioners had little to say about this issue other than to imply that it was not conceded
